Citation Nr: 0943567	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for bilateral hearing 
loss, in excess of 30 percent disabling, from March 4, 2004 
to September 9, 2009.

2.  Entitlement to an increased rating for bilateral hearing 
loss, in excess of 40 percent disabling, from September 9, 
2009 to the present.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part, denied service 
connection for left ear hearing loss and an increased 
(compensable) rating for right ear hearing loss. The veteran 
disagreed with both decisions. By an August 2005 rating 
decision, the RO found that the June 2004 rating decision 
contained clear and unmistakable error (CUE) with regard to 
the evaluation of hearing loss of the left ear, and assigned 
a 30 percent disability rating for bilateral hearing loss 
with a retroactive effective date of March 2004.

This claim was previously remanded by the Board in June 2006 
and July 2007.  A subsequent rating decision, dated in 
October 2009, granted the Veteran an increased rating to 40 
percent disabling.  However, this was not a full grant of the 
benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in September 2006.  A transcript of which 
is of record.  






FINDINGS OF FACT

1.  The Veteran's hearing loss disability was manifested by 
level VI hearing acuity in the right ear and by level VI 
hearing acuity in the left ear, from March 4, 2004 to 
September 9, 2009.

2.  The Veteran's hearing loss disability is manifested by 
level VII hearing acuity in the right ear and by level VII 
hearing acuity in the left ear, as of September 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for bilateral hearing loss 
in excess of 30 percent from March 4, 2004 through September 
9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for an evaluation for bilateral hearing loss 
in excess of 40 percent after September 9, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2004, March 2006, April 
2006, and August 2007 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded VA examinations in January 2005, July 2005, 
September 2005, and September 2009.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Compensation for Bilateral Hearing Loss

The RO granted service connection for hearing loss in a July 
1970 rating decision and assigned a noncompensable 
evaluation.  A claim for increase was received in March 2004 
and an August 2005 rating decision granted an increased 
disability evaluation to 30 percent, effective March 4, 2004.  
The Veteran timely appealed.  A decision in October 2009 
granted an increase to 40 percent, effective September 9, 
2009.  The Veteran contends that the ratings do not 
accurately reflect the severity of his disability.  Because 
the preponderance of the evidence is against the claim, in 
particular with due application of the Schedule, the appeal 
will be denied. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b).

Table VIA Numeric Designation of Hearing Impairment Based 
Only On Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from Table VIA, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  
The percentage evaluation is located at the point where the 
rows and column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)

XI
100
*










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.

The veteran submitted a private audiologic evaluation from 
the Trinity Ear, Nose, and Throat Clinic dated in May 2003, 
which was in a graph format and had not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
required translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation).  Pursuant to the 
July 2007 remand directive, a VA examiner translated the 
audiogram to numeric form.  The results of the May 2003 
audiogram, in puretone thresholds, in decibels, are as 
follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
55
75
75
75
Left ear
60
65
75
75

The average pure tone thresholds were 70 decibels in the 
right ear and 68.75 decibels in the left ear.  Applying these 
findings to Table VIA results in a numeric designation of VI 
in the right ear and V in the left ear.  Under Table VII (38 
C.F.R. § 4.85), the numeric designation VI in the right ear 
and V of the left ear requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100.

The Veteran was also afforded VA examinations to assess the 
severity of his hearing loss disability in May 2004, January 
2005, July 2005, and September 2009.  

The results of the May 2004 exam, in puretone thresholds, in 
decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
65
75
75
75
Left ear
65
70
75
75

The average pure tone thresholds were 72.5 decibels in the 
right ear and 71.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 82 percent 
in the right ear and of 80 percent in the left ear.  

Applying these findings to Table VIA results in a numeric 
designation of VI in the right ear and VI in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
VI in the right ear and VI of the left ear requires the 
assignment of a 30 percent evaluation under Diagnostic Code 
6100.

The results of the January 2005 exam, in puretone thresholds, 
in decibels, are as follows:


1000 HERTZ
2000 HERTZ
4000 HERTZ
8000 HERTZ
Right ear
60
75
85
85
Left ear
60
65
75
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The examiner did not measure his hearing at 3000 HERTZ as 
required for rating purposes under 38 C.F.R. § 4.85(a).  

The results of the July 2005 exam, in puretone thresholds, in 
decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
60
75
80
85
Left ear
65
70
75
75

The average pure tone thresholds were 75 decibels in the 
right ear and 71.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 88 percent in the left ear.

Applying these findings to Table VIA results in a numeric 
designation of VI in the right ear and VI in the left ear.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation 
VI in the right ear and VI of the left ear requires the 
assignment of a 30 percent evaluation under Diagnostic Code 
6100.

The results of the September 2009 exam, in puretone 
thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
65
85
85
95
Left ear
70
75
80
90

The average pure tone thresholds were 82.5 decibels in the 
right ear and 78.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 72 percent in the left ear.

Applying the findings from September 2009 to Table VIA 
results in a numeric designation of VII in the right ear and 
VII in the left ear.  Under Table VII (38 C.F.R. § 4.85), the 
numeric designation VII in the right ear and VII of the left 
ear requires the assignment of a 40 percent evaluation under 
Diagnostic Code 6100.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination. 

During his September 2006 hearing, the Veteran testified that 
during his 2005 VA audio examination, he was frustrated and 
had difficulty with the exam because he was unable to hear 
the examiner.  As a result, he does not believe the results 
adequately reflect the severity of his hearing loss.  The 
Veteran was given another VA examination in September 2009, 
but has not similarly contended that the results of that exam 
were invalid as well.  

The Board has also reviewed the Veteran's records from the 
Social Security Administration (SSA).  During an assessment 
for benefits in February 2006, the examiner noted that the 
Veteran has bilateral hearing aids and requested that the 
examiner repeat questions.  However, the report also noted 
that the Veteran has called to inquire as to the status of 
his claim and the Veteran conversed normally and did not 
require anything to be repeated at that time.  The Board has 
considered all evidence of the Veteran's ability to hear in 
assessing his disability for rating purposes.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's bilateral hearing loss has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this hearing loss disability.  

The Veteran testified at his hearing that he had difficulty 
at his previous employment because of his hearing loss.  He 
had worked at the same company for 33 years and during his 
last five years; the company generously did not terminate his 
position, although he was unable to hear at meetings and on 
the phone.  He believes that his hearing loss is why he was 
assigned a different position within the company.  The 
Veteran submitted statements from work colleagues in May 2004 
and July 2004.  The colleagues stated that the Veteran is a 
conscientious worker whose performance had been adversely 
affected by his hearing loss, and that good hearing is 
necessary for his employment.

The Veteran also submitted a letter from his unemployment 
office in April 2005.  The letter stated that the Veteran 
visited the office on a bi-weekly basis and they had to use a 
speaker phone at its highest volume, even with his hearing 
aids, in order to communicate with him.  

Additionally, during the September 2009 examination, the 
examiner noted that the Veteran's hearing loss had an effect 
on his occupation, in that the Veteran may experience 
difficulty with conversational speech, especially in adverse 
listening conditions.  Thus, the examination report includes 
information concerning how the Veteran's hearing loss affects 
his daily functioning and his employment and the Board has 
considered these effects on the Veteran in its decision.

The Board does not doubt that limitation caused by hearing 
loss has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. Consequently, the Board finds that the current 
disability ratings assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran and higher ratings are denied on an extra-
schedular basis.

Furthermore, the Veteran's bilateral hearing loss has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. For these reasons, the Board 
finds that the impairment resulting from the Veteran's 
bilateral hearing loss is appropriately compensated by the 
currently assigned schedular ratings. Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

 




(CONTINUED ON NEXT PAGE)
As illustrated above, a rating of 30 percent is warranted 
from March 4, 2004 through September 9, 2009.  The 
audiological examination report from September 9, 2009 
warrants an increased rating to 40 percent.  No evidence 
supports an evaluation in excess of 40 percent.  Accordingly, 
an increased evaluation will be denied.


ORDER

Entitlement to a rating in excess of 30 percent from March 4, 
2005 through September 9, 2009 for bilateral hearing loss is 
denied.

Entitlement to an increased rating in excess of 40 percent 
after September 9, 2009 for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


